Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/20/2021 and 7/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, and 8-9 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sole et al (US 20160021395 A1).
             Regarding claim 1, 5 and 8, Sole discloses a method [e.g. FIG. 1 and 3] comprising: determining location information [e.g. motion vector] of a target reconstructed image block [e.g. reconstructed blocks] 
             Regarding claim 2, 6 and 9, Sole further discloses before the determining the first transform core pair based on the location information of the target reconstructed image 15block [e.g. FIG. 3], the method further comprises: obtaining a correspondence [e.g. [0083]; cost function] between location information of at least one reconstructed image block and at least one transform core pair [e.g. a suited set of transforms]; and the determining the first transform core pair based on the location information of the target reconstructed image block comprises: 20determining the first transform core pair based on the correspondence and the location information of the target reconstructed image block [e.g. determining the best transform for each block with a rate-distortion function].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sole et al (US 20160021395 A1) in view of Zhao et al (US 20160219290 A1).
             Regarding claim 3, Sole further discloses determining at least two second transform core pairs based on the correspondence and the location information of the target reconstructed image block [e.g. FIG. 3; 325-327]; encoding the current to-be-encoded image block based on each of the at least two 55Docket No.: 0700.1065 second transform core pairs [e.g. 345], and determining a rate-distortion cost [e.g. cost function] corresponding to the current to-be-encoded image block obtained after the encoding; and using one of the at least two second transform core pairs, corresponding to a rate-distortion cost, as the first transform core pair [e.g. determining the best transform for each block with a rate-distortion function], but Sole fails to explicitly disclose a minimum rate-distortion cost.
             However, Zhao teaches the well-known concept of determining at least two second transform core pairs [e.g. [0111-0114]] and selecting transform corresponding to a minimum rate-distortion cost [e.g. FIG. 1 and 5; [0265]].   
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by Sole to exploit the well-known determining transforms for prediction residual technique taught by Zhao as above, in order to provide a video encoder and the video decoder to select from a relatively large set of transforms with a minimal increase in the amount of information that needs to be signaled [See Zhao, [0005]].
             Regarding claim 4, 7 and 10, Sole and Zhao further disclose after the transforming the residual signal of the current to-be-encoded image block based on the first transform core pair [e.g. Sole: FIG. 3], to obtain the transform coefficient, the method further comprises: quantizing the transform coefficient to obtain a quantized transform coefficient of 10the current to-be-encoded image block [e.g. Sole:  FIG. 1; 125]; and performing entropy encoding [e.g. entropy encoding] on the quantized transform coefficient and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karczewicz et al (US 20120008675 A1)
Han et al. (US 20170078672 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.